Citation Nr: 0118176	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
lung due to herbicide exposure in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Michael Owens 


INTRODUCTION

The appellant had active military service from December 1965 
to September 1967, including service in the Republic of 
Vietnam.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision from the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for adenocarcinoma 
of the lung due to service herbicide exposure in the Republic 
of Vietnam.

REMAND

The December 2000 Rating Decision denied service connection 
for adenocarcinoma of the lung as a result to exposure to 
herbicide because this condition was not shown to have 
manifested within 30 years from the date of the appellant's 
discharge from the Army.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See Veteran's Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant had active military service from December 1965 
to September 1967, including service in the Republic of 
Vietnam.  The appellant contends that he developed 
adenocarcinoma of the lung due to herbicide exposure while 
serving in Vietnam.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  To establish a showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, service connection 
may also be granted for a chronic disease which is manifested 
to a degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).
 
The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
"Respiratory cancers" are specifically defined as cancer 
involving the lung, bronchus, larynx, or trachea, and must 
have become manifest to a degree of 10 percent or more within 
30 years after the last date on which the veteran was exposed 
to a herbicide agent during active service.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The appellant's service medical records do not show that he 
suffered from cancer during his period of active duty.  
Furthermore, the appellant's post-service treatment records 
do not show cancer to have been diagnosed until approximately 
33 years after his separation from service.  However, the 
appellant states "lung cancer normally starts several years 
before it is diagnosed."  See Statement in Support of Claim.  
A physician within the Department of Veteran's Affairs 
supports this view.  See Affidavit of Hari M. Dhingra, 
January 12, 2001.  The RO did not make such a determination.  
It is clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Therefore, the RO should 
arrange for review of the claims file in order to obtain a 
competent medical opinion on the question of whether it is as 
likely as not that the appellant's lung cancer was manifest 
to a degree of 10% or more as of September 1997.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should arrange for a VA 
physician to review all the medical 
evidence in the case including the 
service medical records.  The physician 
should express an opinion as to the 
likely time of onset of the 
adenocarcinoma.  In particular, the 
physician should render an opinion as to 
whether it is as least as likely as not 
that the appellant's lung cancer was 
manifest to a degree of 10% or more as of 
September 1997.  The physician should 
provide a complete rationale for all 
opinions expressed, referring in his or 
her report to medical reports in this 
case that are particularly relevant to 
the opinion or that support the opinion 
and explaining the nature of the disease 
of cancer, if relevant to the physician's 
opinion, in terms that can be understood 
by laypersons.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV,  8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



